In a stockholders’ action charging that the appealing defendants, as directors, voted for and paid to themselves excessive and unreasonable salaries, and seeking to recover, for the benefit of the corporation, the excessive amounts so paid, judgment for plaintiff unanimously affirmed, *744with costs. Conclusions of law numbered 1 and 3 in the defendants’ requests to find are struck out as inconsistent. The appealing defendants failed to establish alleged ratification by the plaintiff, with full knowledge of the facts and of her legal rights. (Adair v. Brimmer, 74 N. Y. 539, 554.) Present —■ Hagarty, Davis, Adel, Taylor and Close, JJ.